                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.         CV 19-08865 PA (AFMx)                                      Date   February 5, 2020
 Title            Tashanie Clower v. Nettie Stevenson, et al.



 Present: The                   PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
 Honorable
                 T. Jackson                              Not Reported                       N/A
                Deputy Clerk                            Court Reporter                    Tape No.
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:


 Proceedings:                 Order to Show Cause Re: Dismissal For Lack Of Prosecution

        On October 15, 2019, plaintiff Tashanie Clower (“Plaintiff”) filed a Complaint in this
Court. (Dkt. No. 1.) On January 17, 2020 the Court ordered Plaintiff to show cause, in writing,
why this action should not be dismissed for lack of prosecution. (Dkt. No. 22.) In the January
17, 2020 Order, the Court noted that “an action must be dismissed without prejudice if the
summons and complaint are not served on a defendant within 90 days after the complaint is
filed.” (Id. (citing Fed. R. Civ. P 4(m).) The Court’s Order warned that “[f]ailure to respond to
this Order may result in the imposition of sanctions, including but not limited to dismissal of the
Complaint.” (Id.) To date, and despite the passage of the deadline in which to do so, Plaintiff
has not responded to the Court’s January 17, 2020 Order, or filed a proof of service in this
action.

        The Court orders Plaintiff to show cause, in writing, on or before February 12, 2020 why
this action should not be dismissed for lack of prosecution. The Order to Show Cause will stand
submitted upon the filing of Plaintiff’s response. Failure to respond to this Order will result in
the dismissal of Plaintiff’s complaint.

         IT IS SO ORDERED.




CV-90 (06/04)                                CIVIL MINUTES - GENERAL                              Page 1 of 1
